ACCEPTED
                                                                                         01-15-00197-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   8/17/2015 12:00:00 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK



                             No.Ol-15-00197-CV
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                        IN THE COURT OF ApPEALS                  8/17/2015 8:48:00 AM
                     FOR THE FmST DISTRICT OF TEXAS              CHRISTOPHER A. PRINE
                              AT HOUSTON                                 Clerk




                               LETICIA LOYA,
                                            Appellant,

                                       v.
   IAN TAYLOR,   JACOBUS STERKEN, STICHTING TINSEL GROUP, VITOL
                HOLDING IIS.A., AND TINSEL GROUP, S.A.,
                                            Appellees.



     Appeal from the 190th Judicial District Court, Harris County, Texas
                    Trial Court Cause No. 2012-33464


             UNOPPOSED SECOND MOTION TO EXTEND
           TIME FOR FILING APPELLANT'S REPLY BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:

        LETICIA LoyA,   Appellant, moves this Court to grant an extension of

time to file Appellant's Reply Brief, and respectfully states:

1. Appellant's Briefis due to be filed with this court on or about August 14,

2015.




                                       1
2. Appellant seeks a one (1) day extension of time to file Appellant's Brief,

which would make Appellant's Brief due on or before August 17, 2015.

3. This extension of time is necessary because lead counsel for Appellant's

legal assistant inadvertently overlooked the deadline while assisting another

counsel for trial in an unrelated matter. Also, lead counsel for Appellant

was/is participating in several oral arguments, appeals and/or trials with

deadlines prior to the August 14thdeadline:

   • Universal Gold Coin v. FedEx et al, Western District of Tennessee
     (pre-trial motions)
   • Altamirano v. KONE, 136th Judicial District of Texas (pretrial
     motions)
   • Tomsic v. Real Flame Co., Inc., Eastern District of Texas (responses
     to motions to dismiss)
   • Bortz v. The Tuthill Corporation, d/b/a Blue Mountain Ski Area,
     Carbon County, Pennsylvania (pre-trial motions)

      As a result, time constraints will make it difficult to adequately

prepare the brief in this appeal. This request is not filed for the purpose of

delay, but rather to afford counsel adequate time to prepare the reply brief.

Therefore, additional time is needed to adequately prepare the arguments in

this case.

4. Counsel for Appellant has conferred with counsel for Appellees Ian

Taylor, Jacobus Sterken, Stichting Tinsel Group, Vitol Holding II S.A.,

Tinsel Group, S.A., and Miguel Loya, and Appellees do not oppose this

motion to extend time.
                                      2
5. This is the second extension of time Appellant has sought for the filing of

the Appellant's Reply Brief.

      For these reasons, LETICIALOYA, Appellant, requests that this Court

render an order extending the time for filing Appellant's Brief to and

including August 17,2015. Appellant also requests any other relief to which

she may be entitled.



                                Respectfully submitted,

                                PROVOST* UMPHREY LAW FIRM,
                                L.L.P.
                                490 Park Street
                                P. O. Box 4905
                                Beaumont, Texas 77704
                                (409) 835-6000
                                (409) 813-8682 (FAX)

                                By: / s / Jennifer Job
                                    Jennifer Job
                                    Texas State Bar No. 24050682
                                    James Payne
                                    Texas State Bar No. 00788171
                                ATTORNEYS FOR APPELLANT

                       CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Appellees Miguel
Loya, Ian Taylor, Jacobus Sterken, Stichting Tinsel Group, Vitol Holding II
S.A., and Tinsel Group, S.A. concerning this motion, and Appellees do not
oppose the relief requested in this motion.

                                            / s / Jennifer Job


                                      3
                       CERTIFICATE OF SERVICE

       I hereby certify that a copy of this motion to amend notice of appeal
has been sent to all known counsel of record via EFILE and/or certified
mail, return receipt requested on August 15, 2015.

                                             / s / Jennifer Job
                                      Jennifer Job




                                     4